Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on October 29, 2021. Claims 1, 2, 4, 5, 8-23, 26, 29 are pending. Claim 24, 25, 27, and 28 are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 24. Cancelled
Claim 25. Cancelled.
Claim 27. Cancelled.
Claim 28. Cancelled.

Allowable Subject Matter

Claims 1, 2, 4, 5, 8-23, 26, 29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1, 2, 26, 29, the claims are drawn to a system and method of providing energy state awareness to pilots of an aircraft during climb, cruise and descent phases of flight by generating, on a display of an aircraft, visual alerts to alert a pilot of the aircraft. Specifically a first color, second, color, third color, and four color on the display to indicate different thresholds of the airspeed. The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein only one of the generated visual alerts is illuminated at any one time; wherein the display is disposed at a lower outer corner of a front window of the aircraft, such that during an approach phase of a landing of the aircraft, the visual alerts are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666